FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                             April 28, 2021
                         _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
 ROXANNE TORRES,

       Plaintiff - Appellant,

 v.                                                           No. 18-2134
                                                   (D.C. No. 1:16-CV-01163-LF-KK)
 JANICE MADRID; RICHARD                                        (D. N.M.)
 WILLIAMSON,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                   _________________________________

       This 42 U.S.C. § 1983 excessive-force case is here on remand from the United

States Supreme Court. In its ruling, the Court addressed the pivotal issue presented in

this case: Is there a Fourth Amendment seizure when the force used by police to seize a

person fails to terminate that person’s flight?

       Here, Officers Janice Madrid and Richard Williamson discharged their firearms

into Roxanne Torres’s vehicle as she hastily drove away from an apartment complex

where police were executing an arrest warrant. Although two bullets struck her, she

managed to drive away and was not arrested until the next day. She later sued the


       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
officers, claiming they had used excessive force and conspired with one another in doing

so.

          The district court determined the officers were entitled to summary judgment on

the basis of qualified immunity, ruling: “Because the officers did not stop Ms. Torres by

shooting at her, there was no seizure, and she cannot prevail on her claims of excessive

force. Because there was no seizure, there was no violation of [her] Fourth Amendment

rights.” Aplt. App. at 269. This court affirmed, finding the matter governed by Brooks v.

Gaenzle, 614 F.3d 1213 (10th Cir. 2010). See Torres v. Madrid, 769 F. App’x 654, 657

(10th Cir. 2019). In Brooks, this court held that no Fourth Amendment “seizure can

occur unless there is physical touch or a show of authority,” and that “such physical touch

(or force) must terminate the suspect’s movement.” 614 F.3d at 1223 (emphasis added).

Relying on Brooks, this court concluded that because Torres had evaded custody after the

officers’ application of force, there was no seizure and her “excessive-force claims (and

the derivative conspiracy claims) fail[ed] as a matter of law.” Torres, 769 F. App’x

at 657.

          The Supreme Court granted certiorari and held that “[t]he application of physical

force to the body of a person with intent to restrain is a seizure, even if the force does not

succeed in subduing the person.” Torres v. Madrid, 141 S. Ct. 989, 993 (2021). Thus,

the Supreme Court overruled Brooks. See id. at 994. It then concluded “that the officers

seized Torres by shooting her with intent to restrain her movement.” Id. at 1003. As a

result, the Court vacated our decision in Torres’s case and remanded the matter to this



                                               2
court, “leav[ing] open . . . any questions regarding the reasonableness of the seizure, the

damages caused by the seizure, and the officers’ entitlement to qualified immunity.” Id.

       Because these questions are best answered in the first instance by the district court,

we remand for further proceedings.


                                              Entered for the Court


                                              Mary Beck Briscoe
                                              Circuit Judge




                                             3